Citation Nr: 0934175	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  04-26 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim seeking a 
determination that injuries sustained by the Veteran in a 
motor vehicle accident on or about April 14, 1982, were 
incurred in line of duty (LOD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to 
August 1985.

In an unappealed administrative decision dated in September 
1998, it was determined that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct and were not incurred in 
LOD.  In May 2001, the Veteran attempted to reopen this 
administratively final determination.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision, which 
apparently reopened and denied claims for service connection 
for residuals of a right knee injury, neuropathy of the upper 
left arm, residuals of a left shoulder injury, and scars of 
the right knee and left shoulder.  

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

The Board notes that this issue was remanded in February 2006 
for further development.  Regrettably, this issue must be 
remanded once again.

In May 2005, a hearing was held before the undersigned 
Veterans Law Judge in Washington, D.C.  A transcript of that 
proceeding has been associated with the claims folder.

During this hearing, the representative argued that error had 
been committed in the September 1998 administrative decision 
in which it was first held that injuries sustained by the 
Veteran in a motor vehicle accident on or about April 14, 
1982, were due to willful misconduct.  In the February 2006 
remand, the Board found that the representative's arguments 
could be construed as raising a claim of clear and 
unmistakable error in the September 1998 decision and 
referred the claim to the RO for appropriate action.  It does 
not appear that the RO has taken any action with respect to 
this claim.  As such, this issue is referred back once more 
for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After a thorough review of the claims folder, the Board has 
determined that this case must be remanded for further 
adjudication. 

The  United States Court of Appeals for Veterans Claims 
(Court) held in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen his or her claim and 
VA must notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  
Moreover, the Court stated that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  In such cases, the Court in Kent 
stated that the Veterans Claims Assistance Act of 2000 (VCAA) 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

The Board notes that notice letters were sent to the Veteran 
in October 2001 and February 2006.  As the October 2001 
letter was issued several years before the decision in Kent 
was rendered, this letter clearly does not contain the 
appropriate notice requirements as set forth in Kent.  With 
respect to the February 2006 letter, the Board notes that, 
while this letter does discuss new and material evidence 
generally, it was sent with respect to a claim for a 
disability, namely depression, that was addressed in a 
separate rating decision and is not currently on appeal. 

As such, the Board will remand this case to afford the 
Veteran a notice letter in compliance with the requirements 
under Kent.  Specifically, the Veteran must be notified that 
his claim for service connection for injuries sustained in a 
motor vehicle accident on or about April 14, 1982, had been 
previously denied in a September 1998 administrative 
decision, and that new and material evidence was needed to 
substantiate the claim.  The letter should describe what 
would constitute such new and material evidence, and the 
Veteran should be given notice of the basis for the prior 
final denial, namely the September 1998 administrative 
decision in which it was determined that his injuries were 
not sustained in the line of duty.  The notice letter should 
describe what evidence would be necessary to substantiate the 
element or elements required to establish that injuries 
sustained in his in-service motor vehicle accident were 
incurred in the line of duty.

Additionally, the Board notes that the February 2006 remand 
directed that the AMC or the RO should issue a letter to the 
Veteran providing him with the notice required under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that the Veteran should 
submit any pertinent evidence in his possession.  As the 
February 2006 letter did not address the current issue on 
appeal, the RO did not comply with this directive.  The Board 
is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  However, the Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this particular element is harmless.  


Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of the VA's duties to notify 
and to assist, particularly in 
compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006).  
Specifically, the Veteran must be 
notified that his claim for service 
connection for injuries sustained in 
a motor vehicle accident on or about 
April 14, 1982, had been previously 
denied in a September 1998 
administrative decision, and that 
new and material evidence was needed 
to substantiate the claim.  The 
Veteran should be given notice of 
the basis for the prior final 
denial, namely the September 1998 
administrative decision, and what 
would constitute new and material 
evidence.  The Veteran should also 
be notified as to the evidence 
needed to substantiate the elements 
for service connection that are 
still lacking should the motor 
vehicle accident be found to have 
occurred in the line of duty.  

2.	Then, readjudicate the claim.  In 
the event that the claim is not 
resolved to the satisfaction of 
the Veteran, he should be provided 
a SSOC, which includes a summary 
of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for 
the decision.  After the Veteran 
and his representative have been 
given the applicable time to 
submit additional argument, the 
claim should be returned to the 
Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

